EXHIBIT 10.6 WHEN RECORDED, MAIL TO: Tax Serial No. 16-35-207-019 DEED OF RECONVEYANCE NOTICE IS HEREBY GIVEN: Tyler Turner, as Trustee under that certain Deed of Trust, dated July 15, 2010, executed by Tonaquint, Inc., a Utah corporation, as Trustor, in favor of Aethlon Medical, Inc., a Nevada corporation, as Beneficiary, and recorded on July , 2010 as Entry No. , in the Official Records of Salt Lake County, State of Utah, pursuant to the request of the Beneficiary thereunder, does hereby reconvey, without warranty, to the person or persons entitled thereto, the trust property now held by him as Trustee under said Trust Deed covering real property situated in Salt Lake County, Utah described as follows: COM 976.8 FT N & S 73^30' E 217.8 FT & 458.04 FT N FR CEN SEC 35 T1S R1E SL MER N 350.46 FT M OR L TO CEN OF MILL CREEK S 78^28' E 141.66 FT S 290.69 FT S 69^14' W 88.02 FT W56.5 FT TO BEG 1 AC. Together with the non-exclusive right of way over the access easements as shown on the recorded plats. (Tax Serial No. 16-35-207-019-0000) DATED this day of , 20. TRUSTEE /s/Tyler Turner Tyler Turner STATE OF ) : ss COUNTY OF ) The foregoing instrument was acknowledged before me this day of , 20, by Tyler Turner. Notary Public
